Citation Nr: 0430590	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  00-24 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for residuals of a 
fractured nose.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from March 1955 to June 1958.

Initially, the Board of Veterans' Appeals (Board) notes that 
the action it requested in its remand of May 2003 has been 
accomplished to the extent necessary for current appellate 
review.


FINDINGS OF FACT

1.  Low back symptomatology has been related to active 
service.

2.  The veteran's deviated nasal septum has been related to 
active service.


CONCLUSIONS OF LAW

1.  Residuals of a low back injury were incurred in active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).

2.  The veteran's deviated nasal septum was incurred in 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that while the Department of 
Veterans Affairs (VA) may not be in complete compliance with 
every aspect of the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002) (VCAA) 
with respect to the veteran's claims, the Board has 
determined that the evidence supports a grant of the benefits 
sought.  Consequently, any lack of notice and/or development 
under the VCAA cannot be considered prejudicial to the 
veteran, and remand for such notice and/development would be 
an unnecessary waste of VA time and resources.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002).

The veteran seeks service connection for residuals of back 
injury and a fractured nose allegedly sustained when the 
veteran's tank went into a ditch during maneuvers in Germany.  

The veteran's service medical records could not be located.  
However, the veteran's available personnel record reflect the 
veteran's attachment to an armor unit during active service 
and his military occupational specialty of armor crewman.  

An August 1999 statement from the veteran's former spouse 
reflects that she was dating the veteran in Germany in May 
1957, at which time she recalled that the veteran came to her 
home with a broken nose and complaints of back pain that he 
had reportedly received in an accident involving a tank that 
had gone over and down an embankment.  The veteran's former 
spouse noted that she and the veteran were married in May 
1958 and divorced in 1983.

In a statement dated in January 2000, the veteran stated that 
following the tank accident, he was treated by a doctor at 
his barracks who straightened his nose.  The veteran also 
stated that the doctor made a notation for the veteran to 
have cartilage removed from his nose at a later point in 
time, and that he also received treatment and evaluation for 
back complaints.

In a March 2001 statement, R. S., a karate instructor and 
physical therapist who had known the veteran since 1970, 
indicated that the veteran originally came to him for back 
complaints that reportedly began while in the Army and 
continued thereafter.  This witness further noted that there 
was little progress for 2 and 1/2 years and that the veteran 
continued to have problems with his back.

In a statement received in March 2001, W. D., a long-time 
friend who knew the veteran prior to active service, stated 
that when the veteran returned from service, he complained 
that as a result of an accident in the military, he broke his 
nose and hurt his back.

VA outpatient records from August 1999 reflect that the 
veteran's problems included chronic back pain due to 
degenerative joint disease (DJD) and other possibilities.  In 
October 1999, the veteran continued to complain of chronic 
back pain.  In November 1999, the veteran described his tank 
injury in service as a whiplash to the trunk while located in 
the turret of the tank.  The assessment was chronic low back 
pain with spinal DJD and L5-S1 narrowing.  In April 2000, it 
was again noted that the veteran had a history of chronic 
back pain.  VA records from October 2002 indicate that the 
veteran began to receive evaluation and treatment from Dr. P.

At the veteran's hearing before the Board in January 2003, 
the veteran described how he injured himself in a tank during 
maneuvers conducted at a farm in Germany (transcript (T.) at 
p. 4).  The veteran complained that he had a broken nose and 
back pain, and he received treatment back at the barracks (T. 
at p. 4).  At the time of his injury, he was assigned to the 
14th Armored Calvary Unit (T. at p. 4).  At this time, the 
veteran complained of excruciating back pain that began to be 
more of a problem for him in about 1975 (T. at p. 4).  The 
veteran believed that the injuries he suffered were directly 
related to the incident he just described (T. at p. 6).  He 
also noted that excess cartilage affected one side of his 
nose (T. at pp. 8-9).  

VA records signed off by Dr. P. and dated in January 2004 
reflect that the assessment included chronic nasal congestion 
felt by the veteran to be service connected.  

March 2004 VA orthopedic examination revealed the veteran's 
report of injury to his back as a result of a tank accident 
during service.  The veteran further reported progressive 
back problems over the last 50 years, especially since 1999.  
He also noted that he had arthritis and used a cane.  He 
could not sit, stand, or walk for long periods.  Physical 
examination revealed tenderness over the lumbar spine with 
muscle spasm.  The diagnosis was arthritis and DDD of the 
spine.  The examiner concluded that "[m]ore likely than not 
his back pain is not related to an arthritic condition; this 
is more likely not a natural occurring phenomenon rather than 
being related to any service injury fifty years ago."

An additional March 2004 VA examination indicated that the 
veteran was also examined concerning the possibility of a 
relationship between a current residual of nose fracture and 
military service.  This examiner noted that the veteran 
reportedly underwent a closed reduction of a fracture nose 
during service and that current examination of the nasal 
passages did not reveal a deviated nasal dorsum or any 
congestion.  Examination did not indicate any deviation of 
the septum or blockage.  The diagnosis was fractured nasal 
septum in 1957, asymptomatic at present time.

In April 2004, the regional office (RO) requested a 
clarifying statement from another VA physician regarding the 
March 2004 orthopedic examiner's opinion.  Dr. F. reviewed 
the reports from the March 2004 VA orthopedic examination and 
believed that the correct conclusion should have read "[i]t 
is less likely than not that the veteran's current 
degenerative arthritis is related to remote trauma.  It is 
more likely than not that the veteran's current degenerative 
arthritis of the lumbar spine is a result of the aging 
process."  

As for residuals of nose fracture, Dr. F. stated that current 
examination and X-rays did not reveal any residuals of the 
reported remote fracture.

In a medical statement dated in May 2004, VA physician, Dr. 
P., indicates that the veteran was a patient of hers and 
related injuring his nose and back in an incident in which he 
was thrown forward while riding in a tank during maneuvers in 
service.  The veteran had reportedly indicated that he had 
experienced continuing low back pain since this incident, and 
Dr. P. noted that the veteran had musculoskeletal low back 
pain and diagnostic evidence of degenerative changes in the 
lumbar spine and disc bulging at L3, L4, and L5.  Dr. P. also 
noted that the veteran also had a very clear muscular 
component that would be considered a chronic sprain.  Dr. P. 
opined that this injury would be consistent with the type of 
injury he sustained in the military and had been aggravated 
by overuse.  Dr. P. further noted that the injury to his nose 
caused a more minor septal deviation for which he had been 
receiving conservative treatment at the VA.  


II.  Analysis

The Board has carefully reviewed the record and first notes 
that while the record clearly demonstrates current disability 
with respect to the veteran's low back, examiners in March 
and April 2004 concluded that there was no current evidence 
of nasal septal deviation or any other residual of nose 
fracture associated with the veteran's claimed injury in 
service.  However, the Board further notes that one of the 
veteran's primary treating physicians at the VA, Dr. P., 
noted findings of chronic congestion in January 2004, and in 
May 2004, indicated that the injury to his nose caused a more 
minor septal deviation for which he had been receiving 
conservative treatment at the VA.  

Thus, as the most recent medical evidence does at least find 
a minor septal deviation, the Board will give the veteran the 
benefit of the doubt, and find that there is a current 
disability associated with the veteran's in-service nasal 
fracture.

With respect to both the minor septal deviation and low back 
disability, the Board further finds, as apparently did the 
RO, that the veteran's consistent description of the tank 
accident, the veteran's military occupational specialty, and 
witness statements corroborating the veteran's reference to 
the incident shortly after its occurrence, causes the Board 
to conclude that the veteran did, in fact, sustain a nose and 
low back injury while riding in a tank during service in 
1957.  

In addition, however, the Board must also find that the 
evidence is sufficient to link the veteran's current minor 
septal deviation and back disability to service, and while 
the ambiguous opinion of the March 2004 VA orthopedic 
examiner has been interpreted by another VA physician, Dr. 
F., in April 2004 to opine that it is less likely than not 
that the veteran's current degenerative arthritis of the 
lumbar spine is related to remote trauma, Dr. P. has opined 
that the veteran's arthritis and DDD at L3, L4, and L5 with 
lumbar strain would be consistent with the type of injury the 
veteran sustained in the military and had been aggravated by 
overuse.  The Board also notes that Dr. P.'s reference to the 
veteran's nasal deviation in the context of the same opinion 
permits the Board to find that Dr. P.'s statement further 
provides a link between the veteran's minor septal deviation 
and the tank accident in service.  The Board further observes 
that Dr. P. has been treating the veteran on a regular basis 
since at least October 2002, and her opinions have not 
required interpretation by other physicians.

In summary, since the Board does not consider the opinions of 
the March 2004 VA examiners (as interpreted by Dr. F. in 
April 2004) to be any more probative than the opinion of Dr. 
P. as to these issues, the evidence is in equipoise, and 
giving the veteran the benefit of the doubt, the Board finds 
that the disabilities at issue are probably attributable to 
active service.  The absence of service medical records is 
also a factor in this decision.


ORDER

The claim for service connection for residuals of a low back 
injury is granted.

The claim for service connection for minor septal deviation 
is granted.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



